DETAILED ACTION
Status of the Application
Claims 1-8 and 10-20 are pending in the instant application.  Claims 1, 6-8 and 15 are currently amended.  Claims 18-20 have been withdrawn.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted May 26, 2021, has been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separator layer having a single layer wound twice must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
The objection to claims 6 and 7 is withdrawn in response to the Amendments filed on June 3, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on June 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (US 2015/0037627) in view of Lonsberry (US 6,177,210) and Yamashita et al. (US 6,270,833).
Regarding claim 1, Armacanqui et al. teaches an alkaline electrochemical cell comprising:
a cathode (paras. [0005] and [0019]);
an anode comprising an anode active material (para. [0024]); and
a separator disposed between the cathode and the anode (para. [0083]),
wherein from about 5% to about 35% by weight of the anode active material  relative to a total amount of anode active material has a particle size of less than about 75 µm (claim 4; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie 4inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  
Armacanqui et al. is silent regarding a non-conductive separator comprises a unitary, cylindrical configuration having an open end, a side wall, and integrally formed closed end disposed distally to the open end.  However, Lonsberry teaches that it is 
Armacanqui et al. is silent regarding a separator comprising a non-conductive, porous material; and wherein the separator has a single layer wound twice and having a dry thickness of about 0.205 mm to about 0.245 mm.  However, Yamashita et al. teaches that it is known in the art for a separator to comprise a non-conductive, porous material (one of ordinary skill in the art can appreciate that the separator of Armacanqui et al. that is made of a base paper comprising vinylon fiber/rayon fiber/vinylon binder is a non-conductive, porous material).  Yamashita et al. also teaches that it is also known in the art for a separator to be wound twice (corresponds to the separator being wound 
Regarding claim 2, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the active anode material has an apparent density from about 2.55 g/cc to about 2.95 g/cc (Armacanqui et al., para. [0048]; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 3, the Examiner is interpreting “about 20%” as 19-21% and “less than about 20%” to mean “less than 19-21%”.  Less than 19-21% encompasses 0%.  Because modified Armacanqui et al. is silent regarding the alkaline electrochemical cell having a particle of a size that is greater than about 150 µm, modified Armacanqui et al. reads on the limitation of claim 3.  
Regarding claim 4, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the anode active material comprises a zinc alloy comprising zinc, indium, and bismuth (Armacanqui et al., claims 5 and 6).
Regarding claim 5, modified Armacanqui et al. teaches an alkaline electrochemical cell comprising an anode active material comprises a zinc alloy containing 80-250 ppm of bismuth and 80-250 ppm of indium [Armacanqui et al.; claim 7; the claimed ranges of (1) about 130 ppm to about 270 ppm of bismuth and (2) about 130 ppm to about 270 ppm of indium; and, the prior art ranges of 80-250 ppm of bismuth and 80-250 ppm of indium overlap; therefore, the claimed ranges are obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 6, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode from between about 60% and about 70% by weight, based on the total weight of the anode {Armacanqui et al., para. [0036]; the claimed range from about 20% to about 50% and the range of the prior art overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))}. 
Regarding claim 7, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode at about 64% by weight relative to the total weight of the anode (Armacanqui et al., para. [0036]).  It has been held that a prima facie case of obviousness exists where the claimed ranges, about 63%, and prior art ranges, about 64%, do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 8, modified Armacanqui et al. teaches an anode gel for an alkaline electrochemical cell (Armacanqui et al., para. [0024]), the anode gel comprising:
an anode active material, wherein from about 5% to about 35% by weight of the anode active material, relative to a total weight of anode active material has a particle size of less than about 75 µm { Armacanqui et al., claim 14; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)};  
an electrolyte (Armacanqui et al., para. [0024]); and 
a gelling agent (Armacanqui et al., paras. [0020] and [0024]).
Regarding the limitation “wherein less than about 20% by weight of the anode active material relative to the total amount of anode active material present in the anode gel has a particle size of greater than about 150 micrometers”, the Examiner is interpreting “about 20%” as 19-21% and “less than about 20%” to mean “less than 19-21%”.  Less than 19-21% encompasses 0%.  Because modified Armacanqui et al. is silent regarding the alkaline electrochemical cell having a particle of a size that is greater than about 150 micrometers, modified Armacanqui et al. reads on this limitation of claim 8.  
Regarding claim 9, the Examiner is interpreting “about 20%” as 19-21% and “less than about 20%” to mean “less than 19-21%”.  Less than 19-21% encompasses 0%.  Because modified Armacanqui et al. is silent regarding the alkaline electrochemical cell having a particle of a size that is greater than about 150 µm, modified Armacanqui et al. reads on the limitation of claim 3.  
Regarding claim 10, modified Armacanqui et al. teaches an anode gel wherein the active anode material has an apparent density from about 2.55 g/cc to about 2.95 g/cc {Armacanqui et al., para. [0048]; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 11, modified Armacanqui et al. teaches an anode gel wherein the electrolyte comprises an aqueous solution of potassium hydroxide (Armacanqui et al., para. [0020] and [0072]).
Regarding claim 12, modified Armacanqui et al. teaches an anode gel wherein the electrolyte has a hydroxide concentration of between about 25% and about 35% {Armacanqui et al., paras. [0055]; Because the claimed range, about 32% or less, and the prior art range, between about 25% and about 35%, overlap, the claimed range is obvious;  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 13
Regarding claim 14, modified Armacanqui et al. teaches an anode gel, wherein the zinc alloy comprises: 80-250 ppm of bismuth; and 80-250 ppm of indium [Armacanqui et al.; claim 7; the claimed ranges of (1) about 130 ppm to about 270 ppm of bismuth and (2) about 130 ppm to about 270 ppm of indium; and, the prior art ranges of 80-250 ppm of bismuth and 80-250 ppm of indium overlap; therefore, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))].  
Regarding claim 15, modified Armacanqui et al. teaches an anode gel wherein from about 5% to about 35% by weight of the anode active material, relative to a total weight of anode active material has a particle size of less than about 75 µm {Armacanqui et al., claim 14; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Modified Armacanqui et al. is silent regarding an anode gel wherein about 8% to about 20% by weight relative of the anode active material, relative to the total amount of anode active material, has a particle size of greater than about 150 micrometers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active material by incorporating about 8% to about 20% by weight relative of the anode active material, relative to the total amount of anode 
Regarding claim 16, modified Armacanqui et al. teaches an anode gel wherein the active anode material has an apparent density from about 2.55 g/cc to about 2.95 g/cc (Armacanqui et al., para. [0048]; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}. 
Regarding claim 17, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode at about 64% by .

Double Patenting
Claims 8 and 10-17 of this application is patentably indistinct from claims 8-17 of Application No. 16/752,312.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4-7 of U.S. Patent No. 10,693,125 (hereinafter “Armacanqui et al. 2”) in view of Yamashita et al. (US 6,270,833).  This is a statutory double patenting rejection.
Regarding claim 1, Armacanqui et al. 2 teaches an alkaline electrochemical cell comprising:
a cathode (claim 1);
an anode comprising an anode active material (claim 1); and
a non-conductive separator disposed between the cathode and the anode (claim 1);
wherein:
from about 20% to about 50% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 µm (claim 1); and the separator comprises a unitary, cylindrical configuration having an open end, a side wall, and integrally formed closed end disposed distally to the open end (claim 1).
Armacanqui et al. 2 is silent regarding a separator comprising a non-conductive, porous material; and wherein the separator has a single layer wound twice and having a dry thickness of about 0.205 mm to about 0.245 mm.  However, Yamashita et al. 
Regarding claim 2
Regarding claim 3, modified Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 1, wherein less than about 20% by weight of the anode active material, relative to the total amount of the anode active material has a particle size of greater than about 150 µm (Armacanqui et al. 2, claim 1).
Regarding claim 4, modified Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 1 wherein the anode active material comprises a zinc alloy comprising wherein the zinc alloy comprises zinc, indium, and bismuth (Armacanqui et al. 2, claim 3).
Regarding claim 5, modified Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 4, wherein the zinc alloy comprises: about 130 ppm to about 270 ppm of bismuth; and about 130 ppm to about 270 ppm of indium (Armacanqui et al. 2, claim 4).
Regarding claim 6, modified Armacanqui et al. 2 teaches the cell of claim 4, wherein the zinc alloy is present in the anode from about 62% to about 70% by weight, relative to the total weight of the anode (Armacanqui et al. 2, claim 5).
Regarding claim 7, modified Armacanqui et al. 2 teaches the cell of claim 4, wherein the zinc alloy is present in the anode at about 63% by weight relative to the total weight of the anode (Armacanqui et al. 2, claim 6).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724